Order unanimously affirmed, with costs. Memorandum: Since defendant was served with a notice of claim for personal injuries, no additional notice of claim for wrongful death was required (Holmes v City of New York, 269 App Div 95, affd 295 NY 615). Therefore, we see no abuse of discretion in Special Term’s order granting plaintiff leave to amend the notice of claim (pursuant to General Municipal Law, § 50-e, subd 6) to add a claim for wrongful death (see, also, Collins v City of New York, 55 NY2d 646). (Appeal from order of Supreme Court, Onondaga County, McLaughlin, J. — amend *979notice of claim.) Present — Doerr, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.